DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from provisional application 62768803, filed on 11/16/2018.
Status of Claims
	Claims 1-15 and 21-25 are pending.
	Claims 8 and 9 have been withdrawn from consideration.
	Claims 16-20 have been cancelled.

Election/Restrictions
Applicant’s election of Invention I (System) and Species 4 (Figure 9) in the reply filed on 04/15/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Information Disclosure Statement
The Information Disclosure Statements filed on 03/06/2020 and 04/15/2022 have been considered by the examiner.  

Specification
The abstract of the disclosure is objected to because it fails to meet the 50 word minimum.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Specifically, claim 25 has a plurality of improper means plus function in line 2. What is a stent means? What is a wire means? What is a deployment means?  It appears that the stent and wire means are actually just stent and wire structures.  There are no functions or other equivalent structure because these are just broad terms.  The deployment means says it is used to deploy the stent from the catheter.  However, none of these means functions and their equivalents are identified within the original disclosure.  The applicant’s 3 means functions are basic structures well established in the art (Stent, Wire, and a Pusher/Plunger).  The applicant is advised to just amend the claims to directly define these components instead of the means.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-15, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 25 are considered indefinite by the description of the proximal and distal ends to include loops.  A quick review of the elected embodiment shown in Figure 9 makes it clear that these ends comprise peaks and valleys not loops.  The ends are pointed and not rounded like a loop is generally accepted to be within the art.  This creates additionally indefiniteness issues within claim 6.  It is unclear how the smaller loops are being measured.  What does sized mean within the current context?  How is the size measured? Along the rounded flared path, along the edge of the triangle, or along a straight portion from the base to the peak?  This indefiniteness is further amplified by the requirement within claim 22 for the loops to be triangular.  How can a loop be triangular?
Claim 10 is further rendered indefinite by requiring the distance to be defined by a length of the bigger and smaller loops.  It is unclear how a length can be defined by two different lengths.  Specifically, how can it be defined by the length of both larger and smaller loops?  It appears the applicant’s actual invention defines this distance by only the length of the longer loops.
Claim 25 is rendered indefinite by the requirement for the ends of the loops to engage with the stent in the deployed state.  The loops are part of the stent.  It is unclear how the loops would or wouldn’t be engaged with themselves.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-15, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tieu et al (Tieu) USPN 9,867,725 B2 in view of Shezifi US 2015/0257868 A1.  
	The assignee’s previous patent Tieu, published 6 years prior to this application’s priority date, discloses the invention substantially as claimed being a stent system comprising a stent (Figure 1) having a tubular shaped body and proximal/distal loops (as best understood in view of the 112 rejections above) comprising alternating large and small triangular shaped loops 104/107 (Figure 6) and a pusher 130 (Figures 7-8) comprising a pair of enlarged bands 140/136 at its distal end configured to receive the proximal loops of the stent.  
	In regards to claims 2 and 11, the applicant’s stent in the current application has the same Figure 1 depicting the flared angles.  Additionally, the loop’s angles depend upon the implant site and are fully capable of expanding to a 60 degree angle when implanted into an appropriate implant site using the appropriate expansion tools.
	In regards to claims 3, 12, and 21, Trieu discloses in the abstract and drawings that the body is formed from a single wire woven in an over/under configuration.
	In regards to claim 5, Tieu discloses the wire is 0.001 inches in diameter, which is about 0.015 inches (6:30-33.).
	In regards to claim 6, the applicant failed to define how the lengths of the loops are measured.  This leaves numerous possibilities for a measured length of each loop of Trieu.  Specifically, the loops could be measured parallel to the longitudinal axis of the stent when compressed along the pusher, measured parallel to the longitudinal axis of the stent when flared at any or a variety of angles, or measured along the length of the curve of each loop.  Additionally, there are not clear starting and stopping points for measuring the lengths? Does the length start at a crossing point of another loop or start at previous crossing points?  Does the length end at the bent end of the loop or does it loop back to another crossing point?  Finally, the claims broadly define the ends of the range with about.  With this in mind the loops shown in Figure 7 of Tieu can be determined to have a variety of lengths including values about equal to the defined range. 
In regards to the distance between the bands of claim 10, as explained above the length of the loops can be manipulated to vary drastically.  Additionally, as explained in the 112 rejection above, this limitation is indefinite.  Therefore, the distance between the bands of Tieu can be paired with at least one manipulated length of a loop or loops. 
In regards to claim 15 and 23, Tieu discloses the proximal loops comprise reinforcing/markers elements 106 (Figure 3.)
	In regards to claim 24, Tieu discloses the loops can include two reinforcing members 106 along their length.  Since there are only two of them, they are inherently spaced at equidistant intervals along a length of a proximal region of the stent.  The examiner is considering the length of the loop to be the proximal region of the stent.  Since the loops only flare slightly they are still considered to be generally tubular.
However, Tieu does not disclose the stent is formed from the DFT wire.
	Shezifi teaches the use of DFT wires comprising nitinol jackets wrapped around a platinum core in the same field of endeavor for the purpose of maintaining flexibility and programmability while improving visibility along the entire stent.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the DFT wire of Shezifi  with the stent system of Tieu in order to improve visibility along the entire stent.  

In regards to claim 7, the applicant has not disclosed that having the bands spaced from each other by about 0.06 to 0.08 inches solves any stated problem or is for any particular purpose.  The paragraph supporting this limitation [0076] introduces this range using the phrase “by way of example” which supports the conclusion that this precise range is not critical.  Tieu does not specifically disclose the distance between the bands or what parts of the stent are received therein.  However, it would have be obvious by routine optimization to provide the bands of Tieu spaced apart at 0.08 inches such that both the large and small flared proximal loops could be received therein in order to stabilize and control the stent during insertion and initial retraction of the sheath.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/           Primary Examiner, Art Unit 3774